Citation Nr: 0321389	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to service connection for a bilateral eye 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from August 1989 to May 1990, and active military 
service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision in 
which the RO denied service connection for a psychiatric 
disorder, bilateral hearing loss, a chronic low back 
disorder, and a bilateral eye disorder.  The veteran filed a 
notice of disagreement in February 1996 and a statement of 
the case (SOC) was issued later the same month.  The veteran 
subsequently submitted a substantive appeal in February 1996, 
and requested a Board hearing if the RO continued the denial 
of the claims.

In April 1996, the veteran offered testimony during a hearing 
before RO personnel; the transcript of that hearing is of 
record.

In February 1999, the Board remanded the matters on appeal to 
RO for further evidentiary development and readjudication.  
Per the Board's instruction, the RO obtained additional 
evidence, but continued the denial of the claims (see May 
2003 supplemental SOC (SSOC)).  Hence, these matters have 
been returned to the Board for further appellate 
consideration.  

In October 1998, the Board granted a motion for withdrawal of 
services as representative for the appellant submitted by 
Vietnam Veterans of America, Inc.  The veteran has not 
responded to the motion, nor has he appointed another 
representative, to date.


REMAND

The right to receive a hearing before the Board is an 
important procedural right.  38 U.S.C.A. § 7107(b) (West 
2002); see also 38 C.F.R. § 20.700 (2002).  In this regard, 
the Board notes that, in the February 1996 substantive 
appeal, the veteran and his representative indicated a desire 
for a Travel Board hearing.  As the Board finds no subsequent 
indication that the hearing was scheduled, or that the 
request for hearing was withdrawn, the veteran's hearing 
request remains outstanding.   

The Board regrets that another remand of these matters will 
further delay a final decision on the issues on appeal, but 
finds that such action is necessary, interests of due 
process.  Accordingly, these matters are hereby REMANDED to 
the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO at the 
earliest available opportunity, with 
appropriate notification to the veteran 
in accordance with 38 C.F.R. 
§ 20.704(b).  Unless the veteran 
indicates a desire to withdraw his 
hearing request (preferably in signed 
writing), the hearing should be held, 
and the claims file thereafter returned 
to the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







